Case.4:20-mj-08527-N/A-@R Ragu eanbA ated 02/24/20 Page 1 of 1

 

 

 

  

United States District Court DISTRICT OF ARIZONA
- “Wnited States of America DOCKET NO.
v.
-Amenity Nizhoni Jake; DOB: 2001; United States MAGISTRATE'S CASE NO.
ey rey Augustus Store; DOB: 1997; United States $

 

   

 

Coinplaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii), BM @ULACND mad 3d DS, 18 USC §3

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about February 22, 2020, in the District of Arizona, Amenity Nizhoni Jake and Trey Augustus
Store, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and
agree with each other and other persons, known and unknown, to transport a certain illegal alien, namely Edison
Guachichullca-Juela, and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections
1324(a)(1)(A); 1324(a)(1)(A)(v)D and 1324(a)(1)(B) a).

COUNT 2 (Misdemeanor) On or about February 22, 2020, in the District of Arizona, Amenity Nizhoni Jake and Trey
Augustus Store, knowing that a certain illegal alien, Edison Guachichullca-Juela, had entered the United States at a time or
place other than as designated by immigration officers, did knowingly assist Edison Guachichullca-Juela so that he would not
be apprehended by law enforcement by transporting him in the vehicle that Amenity Nizhoni Jake was driving; in violation
of Title 8, United States Code, Section 1325(a)(1) and Title 18 United States Code, Section 3.

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about February 22, 2020, near Whetstone, in the District of Arizona, United States Border Patrol Agents (BPA) began
following a 1994 Toyota Camry that passed their location at a high rate of speed. BPAs observed one of the passengers
wearing camouflage clothing. The driver slowed down below the posted speed limit, and swerved over the center line several
times. BPA conducted a traffic stop, and in the vehicle was the driver, Amenity Nizhoni Jake, the passenger, Trey Augustus
Store, a male passenger wearing camouflage, identified as Edison Guachichullca-Juela, a female passenger, and two children,
who were not in car seats. Both Jake and Store stated they “just picked them up.” When asked if they were illegal aliens,
Jake stated “I think so, probably.” The adult passengers admitted they are citizens of Ecuador, in the country illegally.

 

The material witness, Edison Guachichullca-Juela, stated he paid for the arrangements to be smuggled into the country
illegally. Edison Guachichullca-Juela stated after crossing into the country, they were guided to a pickup location, where a
'|vehicle arrived, driven by Amenity Nizhoni Jake. Guachichullca-Juela stated the passenger, Trey Augustus Store, was the
one who told him and his family to get into the vehicle. The material witness stated the vehicle made no stops until they were
pulled over.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Edison Guachichullca-J ucla”

 

 

 

 

 

 

Detention Requested SIGNAT COMPLAINANT
Being duly sworn, | declare that the foregoing is
true and correct to the best of my knx wiledge. OFFI TITLE & NAME:
AUTHORIZED BY: AUSA JAA/Imw! y US. Border Patrol Agent
Sworn to before me and subscribed-ter tty prestnge~ | / oi,
SIGNATURE OF M&GISTRA’ (eeu , - DATE: February 24, 2020

 

   

 

 

 

1) See Federal rulesof ‘Timinal Procedtire Rules 3 and 54
